Exhibit 10.3

PLACEMENT AGENCY AGREEMENT

March 4, 2013

CONFIDENTIAL

Roth Capital Partners, LLC

888 San Clemente Drive

Newport Beach, CA 92660

Ladies and Gentlemen:

Wireless Ronin Technologies, Inc., a Minnesota corporation (the “Company”),
proposes to issue and sell registered securities of the Company, consisting of
up to 868,000 units (the “Units”), with each Unit consisting of (i) one share of
Common Stock (a “Share,” and collectively the “Shares”) and (ii) one warrant to
purchase 0.50 of a share of Common Stock (a “Warrant,” and collectively, the
“Warrants”). Such fractional amount will be referred to herein as the “Warrant
Ratio.” “Common Stock” means the Company’s common stock, $0.01 par value per
share. The shares of Common Stock issuable upon exercise of the Warrants are
hereinafter referred to as the “Warrant Shares,” and the Units and the
underlying Shares, Warrants and Warrant Shares are hereinafter collectively
referred to as the “Securities.”

Subject to the terms of this Placement Agency Agreement (the “Agreement”), Roth
Capital Partners, LLC (“Roth” or the “Placement Agent”) shall serve as the
exclusive placement agent for the Company, on a “reasonable best efforts” basis,
in connection with the proposed offering of the Securities (the “Placement”).
The terms of such Placement shall be mutually agreed upon by the Company and the
purchasers (each, a “Purchaser” and collectively, the “Purchasers”) and nothing
herein constitutes that the Placement Agent would have the power or authority to
bind the Company or any Purchaser or creates an obligation for the Company to
issue any Securities or complete the Placement. This Agreement and the documents
executed and delivered by the Company to the Purchasers in connection with the
Placement shall be collectively referred to herein as the “Transaction
Documents.” The Company expressly acknowledges and agrees that the Placement
Agent’s obligations hereunder are on a reasonable best efforts basis only and
that the execution of this Agreement does not constitute a commitment by the
Placement Agent to purchase any of the Securities and does not ensure the
successful placement of the Securities or any portion thereof, or the success of
the Placement Agent with respect to securing any other financing on behalf of
the Company. The Placement Agent shall have no authority to bind the Company
with respect to any prospective offer to purchase Securities and the Company
shall have the sole right to accept offers to purchase Securities and may reject
any such offer, in whole or in part.

Section 1. Compensation and Other Fees. As compensation for the services
provided by the Placement Agent hereunder, the Company agrees to pay to the
Placement Agent:

(a) A cash fee payable immediately upon (but only in the event of) the closing
of the Placement equal to seven percent (7.0%) of the aggregate gross proceeds
from the sale of the Shares sold at the Closing.



--------------------------------------------------------------------------------

(b) In addition, the Company agrees to pay the Placement Agent, regardless of
whether the Placement is consummated, the reasonable out-of-pocket expenses
incurred by the Placement Agent in connection with its engagement hereunder,
including fees and disbursements of its counsel, travel expenses, and costs
relating to filings with FINRA necessary to consummate the Placement; provided,
however, that in no event will the amount of fees and expenses paid to the
Placement Agent in connection with the Placement, if the Placement is
consummated, exceed 8% of the aggregate gross proceeds from the sale of the
Shares sold at the Closing.

Section 2. Registration Statement. The Company represents and warrants to, and
agrees with, the Placement Agent that:

(a) The Company has prepared and filed with the Securities and Exchange
Commission (the “Commission”) a registration statement on Form S-3 (Registration
File No. 333-185885) under the Securities Act of 1933, as amended (the
“Securities Act”), which became effective on January 31, 2013, for the
registration under the Securities Act of securities of the Company, including
the Securities. At the time of such filing, the Company met the requirements of
Form S-3 under the Securities Act pursuant to Instruction B.6 to Form S-3. Such
registration statement meets the requirements set forth in Rule 415(a)(1)(x)
under the Securities Act and complies with said Rule. The Company will file with
the Commission pursuant to Rule 424(b) under the Securities Act, and the rules
and regulations of the Commission promulgated thereunder (the “Rules and
Regulations”), a supplement to the form of prospectus included in such
registration statement relating to the placement of the Securities and the plan
of distribution thereof and has advised the Placement Agent of all further
information (financial and other) with respect to the Company that will be set
forth therein. Such registration statement, including the exhibits thereto, as
amended at the date of this Agreement, collectively with any registration
statement filed pursuant to Rule 462(b) promulgated under the Securities Act (a
“Rule 462 Registration Statement”), is hereinafter called the “Registration
Statement”; such prospectus in the form in which it appears in the Registration
Statement is hereinafter called the “Base Prospectus”; and the supplemented form
of prospectus, in the form in which it will be filed with the Commission
pursuant to Rule 424(b) (including the Base Prospectus as so supplemented) is
hereinafter called the “Prospectus Supplement.” Any reference in this Agreement
to the Registration Statement, the Base Prospectus or the Prospectus Supplement
shall be deemed to refer to and include the documents incorporated by reference
therein (the “Incorporated Documents”) pursuant to Item 12 of Form S-3 which
were filed under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), on or before the date of this Agreement, or the issue date of the Base
Prospectus or the Prospectus Supplement, as the case may be; and any reference
in this Agreement to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement, the Base Prospectus or the Prospectus Supplement
shall be deemed to refer to and include the filing of any document under the
Exchange Act after the date of this Agreement, or the issue date of the Base
Prospectus or the Prospectus Supplement, as the case may be, deemed to be
incorporated therein by reference. All references in this Agreement to financial
statements and schedules and other information which is “contained,” “included,”
“described,” “referenced,” “set forth” or “stated” in the Registration
Statement, the Base Prospectus or the Prospectus Supplement (and all other
references of like import) shall be deemed to mean and include all such
financial statements and schedules and other information which is or is deemed
to be incorporated by reference in the Registration Statement, the Base
Prospectus or the Prospectus Supplement, as the case may be. No stop order
suspending the effectiveness of the Registration Statement or the use of the
Base Prospectus or the Prospectus Supplement has been issued, and no proceeding
for any such purpose is pending or has been initiated or, to the Company’s
knowledge, is threatened by the Commission. For purposes of this Agreement,
“free writing prospectus” has the meaning set forth in Rule 405 under the
Securities Act and the “Time of Sale Prospectus” means the Base Prospectus and
the preliminary prospectus, if any, together with the free writing prospectuses,
if any, used in connection with the Placement, including any documents
incorporated by reference therein. The term “knowledge” as used in this
Agreement with respect to the Company shall mean actual knowledge of the
Company’s officers and directors after due and reasonable inquiry.

 

2



--------------------------------------------------------------------------------

(b) The Registration Statement (and any further documents to be filed with the
Commission in connection with the Placement) contains or will contain, as
applicable, all exhibits and schedules as required by the Securities Act. Each
of the Registration Statement and any post-effective amendment thereto, at the
time it became effective, complied in all material respects with the Securities
Act and the applicable Rules and Regulations and did not and, as amended or
supplemented, if applicable, will not, contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading. The Base Prospectus,
the Time of Sale Prospectus, if any, and the Prospectus Supplement, each as of
its respective date, comply in all material respects with the Securities Act and
the applicable Rules and Regulations. Each of the Base Prospectus, the Time of
Sale Prospectus, if any, and the Prospectus Supplement, as amended or
supplemented, did not and will not contain as of the date thereof any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading. Notwithstanding the foregoing, the Company makes no
representation or warranty as to information contained in or omitted from the
Registration Statement, the Base Prospectus, the Time of Sale Prospectus, if
any, or the Prospectus Supplement, including any amendments or supplements
thereto, in reliance upon, and in conformity with, written information furnished
to the Company by or on behalf of the Placement Agent expressly for use in the
preparation thereof, which information the parties hereto agree is limited to
the Placement Agent’s Information (as defined in Section 13). The Incorporated
Documents, when they were filed with the Commission, conformed in all material
respects to the requirements of the Exchange Act and the applicable Rules and
Regulations, and none of such documents, when they were filed with the
Commission, contained any untrue statement of a material fact or omitted to
state a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and any further
documents so filed prior to or on the closing of the Placement and incorporated
by reference in the Base Prospectus, the Time of Sale Prospectus, if any, or
Prospectus Supplement, when such documents are filed with the Commission, will
conform in all material respects to the requirements of the Exchange Act and the
applicable Rules and Regulations, as applicable, and will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading. No post-effective amendment to the Registration Statement
reflecting any facts or events arising after the date thereof which represent,
individually or in the aggregate, a fundamental change in the information set
forth therein is required to be filed with the Commission. There are no
documents required to be filed with the Commission in connection with the
transaction contemplated hereby that (x) have not been filed as required
pursuant to the Securities Act or (y) will not be filed within the requisite
time period. There are no contracts or other documents required to be described
in the Base Prospectus, the Time of Sale Prospectus, if any, or Prospectus
Supplement, or to be filed as exhibits or schedules to the Registration
Statement, which have not been described or filed as required.

(c) The Company had a reasonable basis for, and made in good faith, each
“forward-looking statement” (within the meaning of Section 27A of the Securities
Act or Section 21E of the Exchange Act) contained or incorporated by reference
in the Registration Statement, the Base Prospectus, the Time of Sale Prospectus
and the Prospectus Supplement.

(d) All statistical or market-related data included or incorporated by reference
in the Registration Statement, the Base Prospectus, the Time of Sale Prospectus
and the Prospectus Supplement are based on or derived from sources that the
Company reasonably believes to be reliable and accurate, and the Company has
obtained the written consent to the use of such data from such sources, except
where the failure to have obtained such consent could not have or reasonably be
expected to result in a Material Adverse Effect (as defined below).

 

3



--------------------------------------------------------------------------------

(e) The Company is eligible to use free writing prospectuses in connection with
the Placement pursuant to Rules 164 and 433 under the Securities Act. Any free
writing prospectus that the Company is required to file pursuant to Rule 433(d)
under the Securities Act in connection with the Placement has been, or will be,
filed with the Commission in accordance with the requirements of the Securities
Act and the applicable rules and regulations of the Commission thereunder, and
will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. Each free writing
prospectus that the Company has filed, or is required to file, pursuant to
Rule 433(d) under the Securities Act or that was prepared by, on behalf of or
used by the Company in connection with the Placement complies or will comply in
all material respects with the requirements of the Securities Act and the
applicable rules and regulations of the Commission thereunder. The Company will
not, without the prior consent of the Placement Agent, prepare, use or refer to
any free writing prospectus.

(f) The Company has delivered, or will as promptly as practicable deliver, to
the Placement Agent complete conformed copies of the Registration Statement and
of each consent and certificate of experts, as applicable, filed as a part
thereof, and conformed copies of the Registration Statement (without exhibits),
the Base Prospectus, the Time of Sale Prospectus, if any, and the Prospectus
Supplement, as amended or supplemented, in such quantities and at such places as
the Placement Agent reasonably requests. Neither the Company nor any of its
directors and officers has distributed and none of them will distribute, prior
to the Closing Date (as defined below), any offering material in connection with
the offering and sale of the Securities other than the Base Prospectus, the Time
of Sale Prospectus, if any, the Prospectus Supplement, the Registration
Statement, copies of the documents incorporated by reference therein and any
other materials permitted by the Securities Act.

(g) The Company represents that the aggregate market value of securities to be
sold in the Placement shall not exceed the lesser of (i) the aggregate market
value of securities remaining available for issuance under the Registration
Statement and (ii) one-third of the aggregate market value of the Company’s
public float less the aggregate market value of securities sold pursuant to the
Registration Statement or the Company’s Registration Statement on Form S-3
(Registration File No. 333-161700 (the “Prior Registration Statement”)) during
the 12 calendar months immediately prior to and including the month of the
Placement, in each case calculated in accordance with the requirements of Form
S-3 and the rules and regulations relating thereto. The Company further
represents that the number of shares of Common Stock, including Common Stock
equivalents, sold in the Placement will not exceed 20% of the Company’s
outstanding Common Stock, with the relevant calculations made in accordance with
Nasdaq Marketplace Rule 5635(d) and the interpretations and guidance relating
thereto.

Section 3. Representations Warranties and Certain Agreements. The Company
represents and warrants to, and agrees with, the Placement Agent that:

(a) Organization and Qualification. All of the direct and indirect subsidiaries
(individually, a “Subsidiary”) of the Company are set forth in the SEC Reports
(as defined below). Except as set forth in the SEC Reports, the Company owns,
directly or indirectly, all of the capital stock or other equity interests of
each Subsidiary free and clear of any “Liens” (which for purposes of this
Agreement shall mean a lien, charge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction, other than restrictions
imposed by applicable securities laws). All the issued and outstanding shares of
capital stock of each Subsidiary are validly issued and are fully paid,
non-assessable and free of preemptive and similar rights to subscribe for or
purchase securities. The Company and each of the Subsidiaries is an entity duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation or default of any of the

 

4



--------------------------------------------------------------------------------

provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business or condition (financial or otherwise) of the
Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect its
obligations under any Transaction Document (any of (i), (ii) or (iii), a
“Material Adverse Effect”) and, to the Company’s knowledge, no “Proceeding”
(which for purposes of this Agreement shall mean any action, claim, suit,
investigation or proceeding (including, without limitation, an investigation or
partial proceeding, such as a deposition), whether commenced or threatened) has
been instituted in any such jurisdiction revoking, limiting or curtailing or
seeking to revoke, limit or curtail such power and authority or qualification.

(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into each of the Transaction Documents, to consummate the
transactions contemplated hereby and thereby, and otherwise to carry out its
obligations hereunder and thereunder. The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, its board of directors or its shareholders in connection therewith
other than in connection with the Required Approvals (as defined in Section 3(d)
below). Each Transaction Document has been (or upon delivery will have been)
duly executed by the Company and, when delivered in accordance with the terms
hereof and thereof, will constitute the valid and binding obligation of the
Company enforceable against the Company in accordance with its terms except
(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium
and other laws of general application affecting enforcement of creditors’ rights
generally and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.

(c) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company, the issuance and sale of the Securities (including the
Warrant Shares upon exercise of the Warrants) and the consummation by the
Company of the other transactions contemplated hereby and thereby do not and
will not (i) conflict with or violate any provision of the Company’s or any
Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company or any Subsidiary, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not have or reasonably be expected to result in a Material Adverse
Effect.

(d) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other “Person” (defined as an

 

5



--------------------------------------------------------------------------------

individual or corporation, partnership, trust, incorporated or unincorporated
association, joint venture, limited liability company, joint stock company,
government (or an agency or subdivision thereof) or other entity of any kind,
including, without limitation, any Trading Market (as defined below)) in
connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than such filings as are required to be made under
applicable federal and state securities laws, rules and regulations promulgated
by the Company’s Trading Market and rules and regulations promulgated by FINRA
(collectively, the “Required Approvals”), all of which will be made in a timely
manner to the extent such filings are required or desirable to be made by the
Company, with the exception of filings with FINRA, which the parties have agreed
will be made by Roth.

(e) Issuance of the Securities; Registration. The Securities are duly authorized
and, when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens imposed by the Company. The Company has reserved from its
duly authorized capital stock the maximum number of shares of Common Stock
issuable pursuant to the Transaction Documents. The issuance by the Company of
the Securities has been registered under the Securities Act and all of the
Securities are (or will be upon issuance) freely transferable and tradable by
the Purchasers without restriction (other than any restrictions arising solely
from an act or omission of a Purchaser). The Securities are being issued
pursuant to the Registration Statement and the issuance of the Securities has
been registered by the Company under the Securities Act. The Registration
Statement was originally declared effective on January 31, 2013 and is available
for the issuance of the Securities thereunder and the Company has not received
any notice that the Commission has issued or intends to issue a stop-order with
respect to the Registration Statement or that the Commission otherwise has
suspended or withdrawn the effectiveness of the Registration Statement, either
temporarily or permanently, or intends or has threatened in writing to do so.
The “Plan of Distribution” section under the Registration Statement permits the
issuance and sale of the Securities hereunder. Upon receipt of the Securities,
the Purchasers will have good and marketable title to the Shares, Warrants, and
Warrant Shares (upon issuance thereof), and the Shares and, upon issuance, the
Warrant Shares will be freely tradable on the “Trading Market” (which, for
purposes of this Agreement shall mean the Nasdaq Capital Market, or any of the
following markets or exchanges if the Common Stock is listed or quoted for
trading on such markets or exchanges on the date in question: the Nasdaq Global
Market, the Nasdaq Global Select Market, the NYSE MKT or the New York Stock
Exchange).

(f) Capitalization. The capitalization of the Company is as set forth in the
Prospectus Supplement. As of the date of this Agreement, the Company has not
issued any capital stock since the date of filing of its most recently filed
periodic report under the Exchange Act, other than awards under the Company’s
stock option plans, the issuance of shares of Common Stock to employees pursuant
to the Company’s employee stock purchase plan and pursuant to the conversion or
exercise of securities exercisable, exchangeable or convertible into Common
Stock (“Common Stock Equivalents”), which plans are described in the SEC Reports
and which awards and exercisable, exchangeable or convertible securities are
indicated as being issuable or outstanding in the SEC Reports. No Person has any
right of first refusal, preemptive right, right of participation, or any similar
right to participate in the transactions contemplated by the Transaction
Documents. Except as disclosed in the SEC Reports or pursuant to equity
compensation plans or agreements filed as exhibits to the SEC Reports, there are
no outstanding options, warrants, script rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire, any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common Stock
or Common Stock Equivalents. The issuance and sale of the Securities will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than the Purchasers) and will not result in a right of any holder
of Company securities to adjust the exercise, conversion, exchange or reset
price under such securities. All

 

6



--------------------------------------------------------------------------------

of the outstanding shares of capital stock of the Company are duly authorized,
validly issued, fully paid and nonassessable, have been issued in compliance
with all federal and state securities laws, and none of such outstanding shares
was issued in violation of any preemptive rights or similar rights to subscribe
for or purchase securities. No further approval or authorization of any
shareholder, the Board of Directors of the Company or others is required for the
issuance and sale of the Securities. There are no shareholders agreements,
voting agreements or other similar agreements with respect to the Company’s
capital stock to which the Company is a party or, to the knowledge of the
Company, between or among any of the Company’s shareholders.

(g) SEC Reports; Financial Statements. The Company has complied in all material
respects with requirements to file reports, schedules, forms, statements and
other documents under the Securities Act and the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof, and posted on its corporate website
every Interactive Data File required to be submitted and posted pursuant to Rule
405 of Regulation S-T, for the one year preceding the date hereof (the foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “SEC Reports”).
For the past twelve months, the Company has filed on a timely basis, or has
received a valid extension of such time of filing and has filed any such reports
prior to the expiration of any such extension, all reports, schedules, forms,
statements and other documents required to be filed by it under the Securities
Act and the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof.
As of their respective dates, the SEC Reports complied in all material respects
with the requirements of the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

(h) Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the latest audited financial statements included within the SEC Reports,
except as specifically disclosed in the SEC Reports, (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission, (iii) the Company has not altered its method of
accounting, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its shareholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) the Company has not issued any equity securities to any officer,
director or “Affiliate” (defined as any Person that, directly or indirectly
through one or more intermediaries, controls or is controlled by or is under
common control with a Person, as such terms are used in and construed under
Rule 144 under the Securities Act), except pursuant to existing Company stock
option or other equity incentive plans or the Company’s stock purchase plan.
Except for the issuance of the Securities contemplated by this Agreement, no
event, liability or development has occurred or exists with respect to the
Company or its Subsidiaries or their respective business, properties, operations
or financial condition, that would be required to be disclosed by the Company
under applicable securities laws at the time this representation is made that
has not been publicly disclosed prior to the date that this representation is
made.

 

7



--------------------------------------------------------------------------------

(i) Litigation. Except as disclosed in the SEC Reports, there is no action,
suit, inquiry, notice of violation, Proceeding or investigation pending or, to
the knowledge of the Company, threatened against or affecting the Company, any
Subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which
(i) adversely affects or challenges the legality, validity or enforceability of
any of the Transaction Documents or the Securities, or (ii) could reasonably be
expected to result in a Material Adverse Effect. Except as disclosed to the
Placement Agent in writing, neither the Company nor any Subsidiary, nor, to the
Company’s knowledge, any director or officer thereof, is or has been the subject
of any Action involving a claim of violation of or liability under federal or
state securities laws or a claim of breach of fiduciary duty. There has not
been, and to the knowledge of the Company, there is not pending or contemplated,
any investigation by the Commission involving the Company or, to the Company’s
knowledge, any director or officer of the Company. The Commission has not issued
any stop order or other order suspending the effectiveness of any registration
statement filed by the Company or any Subsidiary under the Exchange Act or the
Securities Act.

(j) Employment and Labor Relations. None of the Company’s or its Subsidiaries’
employees is a member of a union that relates to such employee’s relationship
with the Company, and neither the Company or any of its Subsidiaries is a party
to a collective bargaining agreement, and the Company and its Subsidiaries
believe that their relationships with their employees are satisfactory. No
executive officer, to the knowledge of the Company, is, or is now expected to
be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and, to the Company’s knowledge, the continued employment of each such
executive officer does not subject the Company or any of its Subsidiaries to any
liability with respect to any of the foregoing matters. The Company and its
Subsidiaries are in compliance with all U.S. federal, state, local and foreign
laws and regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company which could reasonably be expected to result in a Material Adverse
Effect.

(k) Compliance. Except as disclosed in the SEC Reports, neither the Company nor
any Subsidiary (i) is in default under or in violation of (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company or any Subsidiary under), nor has the
Company or any Subsidiary received notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), (ii) is in violation of any order of any court, arbitrator or
governmental body, or (iii) is or has been in violation of, or has received any
notice of violation relating to, any statute, rule or regulation of any
governmental authority, including without limitation (A) all foreign, federal,
state and local laws applicable to its business or the ownership or operation of
its property and assets, (B) all such laws related to health, safety or the
environment, including those relating to the regulation of hazardous substances,
(C) the Currency and Foreign Transactions Reporting Act of 1970, as amended, or
any money laundering laws, rules or regulations, (D) the Sarbanes-Oxley Act of
2002 and the rules and regulations of the Commission thereunder, (E) the Foreign
Corrupt Practices Act of 1977 and the rules and regulations thereunder, and
(F) the Employment Retirement Income Security Act of 1974 and the rules and
regulations thereunder, except in each case as could not have a Material Adverse
Effect.

 

8



--------------------------------------------------------------------------------

(l) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not have or reasonably be expected to result in a
Material Adverse Effect (“Material Permits”), and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any Material Permit, except where such potential revocation or
modification would not reasonably be expected to result in a Material Adverse
Effect.

(m) Title to Assets. The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them that is material to the
business of the Company and the Subsidiaries and good and marketable title in
all personal property owned by them that is material to the business of the
Company and the Subsidiaries, in each case free and clear of all Liens, except
as set forth in the SEC Reports and except for Liens created under license or
collaboration agreements relating to the Company’s products or Intellectual
Property Rights and Liens as do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company and the Subsidiaries and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties. Any real property and facilities held under lease by the
Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases of which the Company and the Subsidiaries are in compliance
with the provisions thereof, except where such non-compliance would not have a
Material Adverse Effect.

(n) Patents and Trademarks. The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other similar intellectual property rights necessary or material
for use in connection with their respective businesses as described in the SEC
Reports (collectively, the “Intellectual Property Rights”). To the knowledge of
the Company, all such Intellectual Property Rights are enforceable and there is
no existing infringement by another Person of any of the Intellectual Property
Rights of the Company which would reasonably be expected to have a Material
Adverse Effect. To the knowledge of the Company, none of the Intellectual
Property Rights used by the Company or any Subsidiary violates or infringes upon
the rights of any Person. The Company and its Subsidiaries have taken reasonable
security measures to protect the secrecy, confidentiality and value of all of
their intellectual properties, except where failure to do so could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(o) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage at least equal to the aggregate subscription amount
under the Transaction Documents. Neither the Company nor any Subsidiary has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not have a Material Adverse Effect.

(p) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of the Company is presently a party
to any transaction with the Company or any Subsidiary (other than for services
as employees, officers and directors), including any contract, agreement or
other arrangement providing for the furnishing of services to or by, providing
for rental of real or personal property to or from, or otherwise requiring
payments to or from any officer, director or such employee or, to the knowledge
of the Company, any entity in which any officer, director, or any such employee
has a substantial interest or is an officer, director, trustee or partner, in
each case in excess of the lesser of $120,000 or one percent of the average of
the Company’s total assets at year end

 

9



--------------------------------------------------------------------------------

for the last two completed fiscal years, other than for (i) payment of salary or
consulting fees for services rendered, (ii) reimbursement for expenses incurred
on behalf of the Company and (iii) other employee benefits, including but not
limited to stock awards or stock option agreements under any stock option or
other equity incentive plan of the Company.

(q) Internal Accounting Controls. The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

(r) Sarbanes-Oxley; Disclosure Controls. The Company is in material compliance
with all provisions of the Sarbanes-Oxley Act of 2002 which are applicable to it
as of the Closing Date. The Company maintains disclosure controls and procedures
(as such term is defined in Rule 13a-15(e) under the Exchange Act) that are
effective in ensuring that information required to be disclosed by the Company
in the reports that it files or submits under the Exchange Act is recorded,
processed, summarized and reported, within the time periods specified in the
rules and forms of the Commission, including, without limitation, controls and
procedures designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the Exchange Act is
accumulated and communicated to the Company’s management, including its
principal executive officer or officers and its principal financial officer or
officers, as appropriate, to allow timely decisions regarding required
disclosure.

(s) Certain Fees. Except as otherwise provided in this Agreement or as set forth
in the Prospectus Supplement, no brokerage or finder’s fees or commissions are
or will be payable by the Company to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by the Transaction Documents, and
there are no other arrangements, agreements, understandings, payments or
issuances with respect to the Company that may affect the Placement Agent’s
compensation, as determined by FINRA. Except as set forth in the Prospectus
Supplement or in connection with the Company’s September 2012 sale of securities
under the Prior Registration Statement, the terms of which were set forth in a
prospectus supplement dated September 13, 2012, within the 12-month period
immediately prior to the date of this Agreement, the Company has not made any
direct or indirect payments (in cash, securities or otherwise) to (i) any
person, as a finder’s fee, investing fee or otherwise, in consideration of such
person raising capital for the Company or introducing to the Company persons who
provided capital to the Company, (ii) any FINRA member, or (iii) any person or
entity that has any direct or indirect affiliation or association with any FINRA
member. The Purchasers shall have no obligation with respect to any fees or with
respect to any claims made by or on behalf of other Persons for fees of a type
contemplated in this Section 3(s) that may be due in connection with the
transactions contemplated by the Transaction Documents. Other than Roth, no
person has the right to act as a placement agent, underwriter or as a financial
advisor in connection with the sale of the Securities contemplated hereby.

(t) Trading Market Rules. The issuance and sale of the Securities hereunder does
not contravene the rules and regulations of the Company’s Trading Market.

(u) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 

10



--------------------------------------------------------------------------------

(v) Registration Rights. No Person has any right to cause the Company to effect
the registration under the Securities Act of any securities of the Company.

(w) Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration. Except as specified in the SEC
Reports, the Company has not, in the twelve months preceding the date hereof,
received written notice from any Trading Market on which the Common Stock is or
has been listed or quoted to the effect that the Company is not in compliance
with the listing or maintenance requirements of such Trading Market. Except as
disclosed in the SEC Reports, the Company is, and has no reason to believe that
it will not in the foreseeable future continue to be, in compliance with all
such listing and maintenance requirements.

(x) Application of Takeover Protections. The Company and its board of directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s charter documents or the laws of its state of incorporation
that is or could reasonably be expected to become applicable to any of the
Purchasers as a result of the Purchasers and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including, without limitation, the Company’s issuance of the Securities and the
Purchasers’ ownership of the Securities. The Company has not adopted a
shareholder rights plan or similar arrangement relating to accumulations of
beneficial ownership of Common Stock or a change in control of the Company.

(y) Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary has filed all necessary federal, state
and foreign income and franchise tax returns and has paid or accrued all taxes
shown as due thereon, and the Company has no knowledge of a tax deficiency which
has been asserted or threatened against the Company or any Subsidiary.

(z) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

(aa) OFAC. Neither the Company nor any of its Subsidiaries nor, to the Company’s
knowledge, any director, officer, employee, representative, agent or affiliate
of the Company or any of its Subsidiaries is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the Placement contemplated hereby, or lend, contribute or
otherwise make available such proceeds to any person or entity, for the purpose
of financing the activities of any person currently subject to any U.S.
sanctions administered by OFAC.

(bb) Accountants. The Company’s accountants are Baker Tilly Virchow Krause, LLP,
independent registered public accountants. To the knowledge of the Company, such
accountants, who the Company expects will express their opinion with respect to
the financial statements to be included in the Company’s next Annual Report on
Form 10-K, are a registered public accounting firm as required by the Securities
Act.

 

11



--------------------------------------------------------------------------------

(cc) Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities or (iii) paid or agreed to pay to
any person any compensation for soliciting another to purchase any other
securities of the Company other than, in the case of clauses (ii) and (iii),
services under this Agreement.

(dd) Approvals. The issuance and listing on the Company’s Trading Market of the
Shares and Warrant Shares requires no approvals (other than the Required
Approvals), including, but not limited to, the approval of shareholders.

(ee) FINRA Affiliations. There are no affiliations with any FINRA member firm
among the Company’s officers, directors or, to the knowledge of the Company, any
five percent (5%) or greater shareholder of the Company or any owner of any
amount of the Company’s unregistered securities acquired on or after
September 1, 2012, except as set forth in the Base Prospectus. The Company will
advise Roth and its counsel if it becomes aware that any officer, director or
shareholder of the Company or its subsidiaries is or becomes an affiliate or
associated person of a FINRA member participating in the Placement.

(ff) Business Relationships. No supplier, customer, distributor or sales agent
of the Company has notified the Company that it intends to discontinue or
decrease the rate of business done with the Company, except where such decrease
is not reasonably likely to result in a Material Adverse Effect or has been set
forth in the SEC Reports.

Section 4. Closing and Settlement. Subject to the terms and conditions hereof,
payment of the purchase price for, and delivery of, the Units shall be made at
one or more closings (each a “Closing” and the date on which each Closing
occurs, a “Closing Date”) at the offices of Roth Capital Partners, LLC (or at
such other place as shall be agreed upon by Roth and the Company), the first
such Closing to take place at 7:00 a.m. Pacific time on March 8, 2013 (unless
another time shall be agreed to by Roth and the Company). Prior to the Closing
Date, each Purchaser will confirm its purchase price and the number of Units
such Purchaser has purchased with such Purchaser’s custodian bank or prime
broker. On the Closing Date, (a) each Purchaser will provide their purchase
price by delivery of immediately available funds versus receipt of their Shares
through such Purchaser’s executing broker’s delivery versus payment account
established at Roth, (b) the Company will deliver, or cause to be delivered, to
Roth, the aggregate number of Shares purchased by all Purchasers on such Closing
Date by authorizing the release of the Shares to Roth’s clearing firm, Ridge
Clearing & Outsourcing Solutions DTC 0158, via DWAC delivery prior to the
release of the federal funds wire to the Company for payment for such Shares,
(c) the Company will deliver, or cause to be delivered, the Warrants to each
Purchaser at the address set forth in such Purchaser’s subscription agreement,
(d) Roth will deliver, or cause to be delivered, to each Purchaser, such
Purchaser’s Shares in accordance with the instructions provided by such
Purchaser on its executing broker’s account versus payment for such Shares and
(e) Roth will deliver, or cause to be delivered, to the Company, the aggregate
purchase price of the Units sold on such Closing Date to all Purchasers, minus
applicable fees and disbursements.

 

12



--------------------------------------------------------------------------------

Section 5. Restriction on Issuances. The Company hereby agrees that, without the
prior written consent of the Placement Agent, it will not, during the period
ending 90 days after the date hereof (“Lock-Up Period”), (i) offer, pledge,
issue, sell, contract to sell, purchase, contract to purchase, lend, or
otherwise transfer or dispose of, directly or indirectly, any shares of Common
Stock or any securities convertible into or exercisable or exchangeable for
Common Stock; or (ii) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
the Common Stock, whether any such transaction described in clause (i) or
(ii) above is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise; or (iii) file any registration statement with
the Commission relating to the offering of any shares of Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock
(other than registration statements on Form S-8). The restrictions contained in
the preceding sentence shall not apply to (1) the Securities to be sold
hereunder, (2) the issuance of Common Stock upon the exercise of options or
warrants disclosed as outstanding in the SEC Reports, or (3) the issuance of
Common Stock, stock options, stock appreciation rights, restricted stock units,
or other forms of equity compensation under the Company’s equity incentive plans
or employee stock purchase plan described in the SEC Reports. Notwithstanding
the foregoing, if (x) the Company issues an earnings release or material news,
or a material event relating to the Company occurs, during the last 17 days of
the Lock-Up Period, or (y) prior to the expiration of the Lock-Up Period, the
Company announces that it will release earnings results during the 16-day period
beginning on the last day of the Lock-Up Period, the restrictions imposed by
this clause shall continue to apply until the expiration of the 18-day period
beginning on the issuance of the earnings release or the occurrence of the
material news or material event, unless the Placement Agent waives such
extension in writing.

Section 6. Indemnification. The Company agrees to the indemnification and other
agreements set forth in the indemnification provisions attached hereto as
Addendum A (“Indemnification Provisions”), the provisions of which are
incorporated herein by reference and shall survive the termination or expiration
of this Agreement.

Section 7. Engagement Term. Unless terminated pursuant to Section 14, the
Placement Agent’s engagement hereunder will be for the period of ten (10) days
or, if longer, until the occurrence of a closing of a sale of the Securities
under one or more subscription agreements entered into by the Company and one or
more Purchasers during such ten (10)-day term. Notwithstanding anything to the
contrary contained herein, the provisions concerning confidentiality,
indemnification, contribution and the Company’s obligations to pay fees and
reimburse expenses contained herein and the Company’s obligations contained in
the Indemnification Provisions will survive any expiration or termination of
this Agreement.

Section 8. Placement Agent Information. The Company agrees that any information
or advice rendered by the Placement Agent in connection with this engagement is
for the confidential use of the Company only in their evaluation of the
Placement and, except as otherwise required by law, the Company will not
disclose or otherwise refer to the advice or information in any manner without
the Placement Agent’s prior written consent.

Section 9. No Fiduciary Relationship. The Company acknowledges and agrees that:
(a) Roth has been retained solely to act as placement agent in connection with
the sale of the Securities and that no fiduciary, advisory or agency
relationship between the Company and Roth has been created in respect of any of
the transactions contemplated by this Agreement, irrespective of whether Roth
has advised or is advising the Company on other matters; (b) the price and other
terms of the Securities set forth in this Agreement were established by Roth and
the Purchasers following discussions and arms-length negotiations and the
Company is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated by this
Agreement; (c) it has been advised that Roth and its affiliates are engaged in a

 

13



--------------------------------------------------------------------------------

broad range of transactions that may involve interests that differ from those of
the Company and that Roth has no obligation to disclose such interest and
transactions to the Company by virtue of any fiduciary, advisory or agency
relationship; and (d) it has been advised that Roth is acting, in respect of the
transactions contemplated by this Agreement, solely for the benefit of Roth, and
not on behalf of the Company.

Section 10. No Limitations. Nothing in this Agreement shall be construed to
limit the ability of Roth or its affiliates to (a) trade in the Company’s or any
other company’s securities or publish research on the Company or any other
company, subject to applicable law, or (b) pursue or engage in investment
banking, financial advisory or other business relationships with entities that
may be engaged in or contemplate engaging in, or acquiring or disposing of,
businesses that are similar to or competitive with the business of the Company.

Section 11. Persons Entitled to Benefit of Agreement. This Agreement shall inure
to the benefit of and be binding upon the parties hereto and their respective
successors and assigns and the Indemnified Persons (as defined in Addendum A)
pursuant to Section 6. In addition, the investors who purchase Securities
pursuant to the subscription agreements shall be entitled to rely on the
representations, warranties, covenants and agreements of the Company contained
in this Agreement and shall be third party beneficiaries thereof. Except as
indicated above, nothing in this Agreement is intended or shall be construed to
give to any other person, firm or corporation any legal or equitable remedy or
claim under or in respect of this Agreement or any provision herein contained.

Section 12. Conditions to Closing. The obligations of the Placement Agent and
the Purchasers, and the closing of the sale of the Securities contemplated
hereby are subject to the following conditions:

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing Date, as though made on and as of
the Closing Date, except for representations and warranties that speak as of a
specific date which shall be true and correct in all material respects as of
such date.

(b) Performance. The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the closing of the Placement.

(c) No Stop Orders. If filing of the Prospectus Supplement, or any amendment or
supplement thereto, is required under the Securities Act or the Rules and
Regulations, the Company shall have filed the Final Prospectus (or such
amendment or supplement) with the Commission in the manner and within the time
period so required (without reliance on Rule 424(b)(8) or Rule 164(b) under the
Securities Act); the Registration Statement shall remain effective; no stop
order suspending the effectiveness of the Registration Statement or any part
thereof, any Rule 462 Registration Statement, or any amendment thereof, nor
suspending or preventing the use of the Base Prospectus, Time of Sale Prospectus
or Prospectus Supplement shall have been issued; no proceedings for the issuance
of such an order shall have been initiated or threatened by the Commission; and
any request for additional information on the part of the Commission (to be
included in the Registration Statement, the Base Prospectus, Time of Sale
Prospectus or the Prospectus Supplement or otherwise) shall have been complied
with to the reasonable satisfaction of the Placement Agent.

(d) No FINRA Objection. FINRA shall have raised no objection to the fairness and
reasonableness of the placement agency terms and arrangements.

 

14



--------------------------------------------------------------------------------

(e) Contents of Registration Statement. The Placement Agent shall not have
discovered and disclosed to the Company on or prior to the Closing Date that the
Registration Statement, the Base Prospectus or the Prospectus Supplement or any
amendment or supplement thereto contains an untrue statement of a fact which, in
the opinion of counsel for the Placement Agent, is material or omits to state
any fact which, in the opinion of such counsel, is material and is required to
be stated therein or is necessary to make the statements therein not misleading.

(f) Authorizations. All corporate proceedings and other legal matters incident
to the authorization, form, execution, delivery and validity of each of this
Agreement, the Securities, the Registration Statement, the Base Prospectus and
the Prospectus Supplement and all other legal matters relating to this Agreement
and the transactions contemplated hereby shall be reasonably satisfactory in all
material respects to counsel for the Placement Agent, and the Company shall have
furnished to such counsel all documents and information that they may reasonably
request to enable them to pass upon such matters.

(g) Opinion of Counsel to the Company. The Placement Agent shall have received
from counsel to the Company such counsel’s written opinion, addressed to the
Placement Agent and dated as of the Closing Date, in form and substance
reasonably satisfactory to the Placement Agent.

(h) Letter from Auditors. The Placement Agent shall have received a letter from
Baker Tilly Virchow Krause, LLP on the applicable Closing Date addressed to the
Placement Agent, confirming that they are independent public accountants within
the meaning of the Securities Act and are in compliance with the applicable
requirements relating to the qualifications of accountants under Rule 2- 01 of
Regulation S-X of the Commission, and confirming, as of the date of each such
letter (or, with respect to matters involving changes or developments since the
respective dates as of which specified financial information is given in the
Time of Sale Prospectus, as of a date not more than five days prior to the date
of such letter), the conclusions and findings of said firm with respect to the
financial information, including any financial information contained in reports
filed by the Company with the Commission pursuant to the reporting requirements
of the Exchange Act, and other matters required by the Placement Agent.

(i) Absence of Material Change. Neither the Company nor any of its Subsidiaries
shall have sustained since the date of the latest audited financial statements
included or incorporated by reference in the Base Prospectus, (i) any material
loss or interference with its business from fire, explosion, flood, terrorist
act or other calamity, whether or not covered by insurance, or from any labor
dispute or court or governmental action, order or decree, otherwise than as set
forth in or contemplated by the Base Prospectus, and (ii) since such date there
shall not have been any material change in the capital stock or material
increase in the long-term debt of the Company or any of its Subsidiaries or any
material change, or any development involving a prospective material change, in
or affecting the business, general affairs, management, financial position,
shareholders’ equity, results of operations or prospects of the Company and its
Subsidiaries, otherwise than as included or incorporated by reference in, or
contemplated by, the Base Prospectus, the effect of which, in any such case
described in clause (i) or (ii), is, in the judgment of the Placement Agent, so
material and adverse as to make it impracticable or inadvisable to proceed with
the sale or delivery of the Securities on the terms and in the manner
contemplated by the Base Prospectus, the Time of Sale Prospectus, if any, and
the Prospectus Supplement.

(j) Continued Registration; Listing on Trading Market. The Common Stock is
registered under the Exchange Act and, as of the Closing Date, the Shares and,
upon issuance, the Warrant Shares shall be listed and admitted and authorized
for trading on the Company’s Trading Market, and satisfactory evidence of such
actions shall have been provided to the Placement Agent. The

 

15



--------------------------------------------------------------------------------

Company shall have taken no action designed to, or likely to have the effect of
terminating the registration of the Common Stock under the Exchange Act or
delisting or suspending from trading the Common Stock from the Company’s Trading
Market, nor has the Company received any information, except as disclosed in the
SEC Reports prior to the execution of this Agreement, suggesting that the
Commission or the Company’s Trading Market is contemplating terminating such
registration or listing.

(k) Absence of Certain Events. Subsequent to the execution and delivery of this
Agreement, there shall not have occurred any of the following: (i) trading in
securities generally on any Trading Market or in the over-the-counter market, or
trading in any securities of the Company on any Trading Market or in the
over-the-counter market, shall have been suspended or minimum or maximum prices
or maximum ranges for prices shall have been established on any such exchange or
such market by the Commission, by such exchange or by any other regulatory body
or governmental authority having jurisdiction, (ii) a banking moratorium shall
have been declared by federal or state authorities or a material disruption has
occurred in commercial banking or securities settlement or clearance services in
the United States, (iii) the United States shall have become engaged in
hostilities in which it is not currently engaged, the subject of an act of
terrorism, there shall have been an escalation in hostilities involving the
United States, or there shall have been a declaration of a national emergency or
war by the United States, or (iv) there shall have occurred any other calamity
or crisis or any change in general economic, political or financial conditions
in the United States or elsewhere, if the effect of any such event in clause
(iii) or (iv) makes it, in the sole judgment of the Placement Agent,
impracticable or inadvisable to proceed with the sale or delivery of the Units
on the terms and in the manner contemplated by the Base Prospectus and the
Prospectus Supplement.

(l) Action Preventing Issuance. No action shall have been taken and no statute,
rule, regulation or order shall have been enacted, adopted or issued by any
governmental agency or body which would, as of the Closing Date, prevent the
issuance or sale of the Securities or result in a Material Adverse Effect; and
no injunction, restraining order or order of any other nature by any federal or
state court of competent jurisdiction shall have been issued as of the Closing
Date which would prevent the issuance or sale of the Securities or result in
Material Adverse Effect.

(m) Other Filings with the Commission. The Company shall have prepared and filed
with the Commission a Current Report on Form 8-K with respect to the Placement,
including as an exhibit thereto this Agreement.

(n) Subscription Agreements. The Company shall have entered into subscription
agreements with each of the Purchasers and such agreements shall be in full
force and effect on the Closing Date.

(o) Officers’ Certificate. On the Closing Date, there shall have been furnished
to the Placement Agent, a certificate, dated such Closing Date and addressed to
the Placement Agent, signed by the principal executive officer and by the
principal financial and accounting officer of the Company, certifying to the
fulfillment of the conditions specified in Section 12(a), (b), (c), (f), (j) and
(l). Any certificate signed by any officer of the Company shall be deemed a
representation and warranty by the Company to the Placement Agent as to the
matters covered thereby.

(p) Secretary’s Certificate. On the Closing Date, the Company shall have
furnished to the Placement Agent a certificate of the Secretary of the Company
(the “Secretary’s Certificate”), dated as of the Closing Date, (i) certifying
the resolutions adopted by the Board of Directors of the Company approving the
transactions contemplated by this Agreement and the other Transaction Documents
and the issuance of the Securities, (ii) certifying the current versions of the
articles of incorporation, as amended and by-laws, as amended, of the Company
and (iii) certifying as to the signatures and authority of persons signing the
Transaction Documents and related documents on behalf of the Company.

 

16



--------------------------------------------------------------------------------

(q) Prior to the Closing Date, the Company shall have furnished to the Placement
Agent such further information, certificates and documents as the Placement
Agent may reasonably request.

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agent.

Section 13. Agreements with and Information Furnished by the Placement Agent.

(a) The Placement Agent agrees that it will not include any “issuer information”
(as defined in Rule 433 under the Securities Act) in any free writing prospectus
used or referred to by the Placement Agent without the prior consent of the
Company (any such issuer information with respect to the use thereof that the
Company has given its consent, “Permitted Issuer Information”); provided that no
such consent shall be required with respect to any such issuer information
contained in any document filed by the Company with the Commission prior to the
use of such free writing prospectus.

(b) The parties hereto acknowledge and agree that, for all purposes of this
Agreement, the “Placement Agent’s Information” consists solely of the statements
regarding Roth contained in the fourth paragraph under the heading “Plan of
Distribution” in the Prospectus Supplement only insofar as such statements
relate to the activities that may be undertaken by Roth.

Section 14. Termination of this Agreement.

(a) The Placement Agent shall have the right to terminate this Agreement (and
the obligations of the Purchasers under subscription agreements entered into
with the Company) by giving notice as hereinafter specified at any time at or
prior to the Closing Date, without liability on the part of the Placement Agent
to the Company, if (i) prior to delivery and payment for the Units (A) trading
in securities generally shall have been suspended on or by any Trading Market,
(B) trading in the Common Stock of the Company shall have been suspended on any
exchange, in the over-the-counter market or by the Commission, (C) a general
moratorium on commercial banking activities shall have been declared by federal
or state authorities or a material disruption shall have occurred in commercial
banking or securities settlement or clearance services in the United States,
(D) there shall have occurred any outbreak or material escalation of hostilities
or acts of terrorism involving the United States or there shall have been a
declaration by the United States of a national emergency or war, (E) there shall
have occurred any other calamity or crisis or any material change in general
economic, political or financial conditions in the United States or elsewhere,
if the effect of any such event specified in clause (D) or (E), in the judgment
of the Placement Agent, is material and adverse and makes it impractical or
inadvisable to proceed with the completion of the sale of and payment for the
Units on the Closing Date on the terms and in the manner contemplated by this
Agreement, the Registration Statement, the Base Prospectus and the Prospectus
Supplement, (ii) since the time of execution of this Agreement, there has been
any event resulting in a Material Adverse Effect or the Company or any
Subsidiary shall have sustained a loss or interference with its business by
strike, fire, flood, earthquake, accident or other calamity, whether or not
covered by insurance, in each case which is not described in the Registration
Statement, the Base Prospectus or the Prospectus Supplement and is of such
character that in the judgment of the Placement Agent would, individually or in
the aggregate, result in a Material Adverse Effect and which would, in the
judgment of the Placement Agent, make it impracticable or inadvisable to proceed
with the offering or the delivery of the Units on the terms and in the manner
contemplated in this Agreement, the Registration

 

17



--------------------------------------------------------------------------------

Statement, the Base Prospectus or the Prospectus Supplement, (iii) the Company
shall have failed, refused or been unable to comply with the terms or perform
any agreement or obligation of this Agreement or any subscription agreement
entered into with Purchasers, other than by reason of a default by the Placement
Agent, or (iv) any condition of the Placement Agent’s obligations hereunder is
not fulfilled. Any such termination shall be without liability of any party to
any other party, except that the Company will reimburse the Placement Agent for
all of their out-of-pocket expenses actually incurred by them in connection with
the Placement and that the provisions of Section 6 and Section 15 hereof shall
at all times be effective notwithstanding such termination.

(b) If the Placement Agent elects to terminate this Agreement as provided in
this Section 14, the Company shall be notified promptly by the Placement Agent
by telephone, confirmed by letter.

Section 15. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. If either
party shall commence a Proceeding to enforce any provisions of a Transaction
Document, then the prevailing party in such Proceeding shall be reimbursed by
the other party for its reasonable attorney’s fees and other reasonable costs
and expenses incurred with the investigation, preparation and prosecution of
such Proceeding.

Section 16. Entire Agreement; Miscellaneous. This Agreement (including the
attached Indemnification Provisions) embodies the entire agreement and
understanding between the parties hereto, and supersedes all prior agreements
and understandings, relating to the subject matter hereof. If any provision of
this Agreement is determined to be invalid or unenforceable in any respect, such
determination will not affect such provision in any other respect or any other
provision of this Agreement, which will remain in full force and effect. This
Agreement may not be amended or otherwise modified or waived except by an
instrument in writing signed by each of the Placement Agent and the Company. The
representations, warranties, agreements and covenants contained herein shall
survive the closing of the Placement and delivery of the Securities. This
Agreement shall be binding upon and inure to the benefit of the parties hereto,
and their respective successors and permitted assigns. This Agreement may be
executed in two or more counterparts, all of which when taken together shall be
considered one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party, it
being understood that both parties need not sign the same counterpart. In the
event that any signature is delivered by facsimile transmission or a .pdf format
file, such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or .pdf signature page were an original thereof.

Section 17. Notices. All notices or other communications required or permitted
to be provided hereunder shall be in writing and shall be deemed effectively
given: (a) upon personal delivery to the party to be notified, (b) when sent by
confirmed e-mail, telex or facsimile if sent during normal business hours of the
recipient, if not, then on the next business day, (c) five days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid, or (d) one day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt. The
address for such notices and communications shall be as set forth on the
signature pages hereto or at such other address as such recipient has designated
by two days advance written notice to the other parties hereto.

 

18



--------------------------------------------------------------------------------

Section 18. Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement.

[Signature page follows]

 

19



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth our agreement by signing
and returning to the Placement Agent the enclosed copy of this Agreement.

 

Very truly yours, Wireless Ronin Technologies, Inc. By:  

/s/ Scott N. Ross

Name: Scott N. Ross Title: SVP, General Counsel and Secretary Address for
notice: Wireless Ronin Technologies, Inc. Baker Technology Center 5929 Baker
Road, Suite 475 Minneapolis, Minnesota 55345 Facsimile No.: (952) 974-7887
Attention: Darin P. McAreavey

Accepted and agreed to as of

the date first written above:

 

Roth Capital Partners, LLC

By:

 

/s/ Louis J. Ellis

Name:

 

Louis J. Ellis

Title:

 

Senior Vice President

Address for notice:

888 San Clemente Drive

Newport Beach, CA 92660

Facsimile No.: (949) 720-7215

Attention: Jeff Ng

 

20



--------------------------------------------------------------------------------

Addendum A

March 4, 2013

Roth Capital Partners, LLC

888 San Clemente Drive

Newport Beach, CA 92660

Ladies and Gentlemen:

In connection with our engagement of Roth Capital Partners, LLC (the “Placement
Agent”) as placement agent, we hereby agree to indemnify and hold harmless the
Placement Agent and its affiliates, controlling persons, directors, officers,
shareholders, agents and employees (whether now or formerly employed) of any of
the foregoing (individually and collectively the “Indemnified Persons”), from
and against any and all claims, actions, suits, proceedings (including those of
shareholders), damages, liabilities and expenses incurred by any of them
(including the reasonable fees and expenses of counsel) (individually and
collectively a “Claim”), which are (A) related to or arise out of (i) any
actions taken or omitted to be taken (including any untrue statements made or
any statements omitted to be made, including allegations thereof) by the
Company, or (ii) any actions taken or omitted to be taken by any Indemnified
Person in connection with our engagement of the Placement Agent, or
(B) otherwise relate to or arise out of the Placement Agent’s activities on our
behalf under the Placement Agent’s engagement, and we shall reimburse any
Indemnified Person for all expenses (including the reasonable fees and expenses
of counsel) incurred by such Indemnified Person in connection with
investigating, preparing or defending any such claim, action, suit or
proceeding. We will not, however, be responsible for any Claim, which is finally
judicially determined (i.e., it is no longer subject to appeal) to have resulted
solely from the gross negligence or willful misconduct of any person seeking
indemnification hereunder. Except as specifically set forth below, we further
agree that no Indemnified Person shall have any liability to us for or in
connection with our engagement of the Placement Agent except for any Claim
incurred by us solely as a result of any Indemnified Person’s gross negligence
or willful misconduct. The Placement Agent agrees to indemnify and hold harmless
Wireless Ronin Technologies, Inc. (the “Company,” “we,” “our” or “us”), each
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, each director of the Company
and each officer of the Company who signed the Registration Statement against
any Claim to the same extent as the foregoing indemnity from the Company to the
Placement Agent, but only insofar as such Claim arises out of or is based upon
any untrue or alleged untrue statement of a material fact contained in the
Prospectus Supplement, or arises out of or is based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in the Prospectus Supplement
in reliance upon and in conformity with written information furnished to the
Company by the Placement Agent expressly for use therein. The Company hereby
acknowledges that the Placement Agent’s Information (as such term is defined in
the placement agency letter agreement dated as of the date hereof) comprises the
only information that the Placement Agent has furnished to the Company expressly
for use in the Prospectus Supplement. This indemnity agreement will be in
addition to any liability that the Placement Agent might otherwise have.

We further agree that we will not, without the prior written consent of the
Placement Agent, which consent shall not be unreasonably withheld, delayed or
conditioned, settle, compromise or consent to the entry of any judgment in any
pending or threatened Claim in respect of which indemnification may

 

A-1



--------------------------------------------------------------------------------

be sought hereunder (whether or not any Indemnified Person is an actual or
potential party to such Claim), unless such settlement, compromise or consent
includes an unconditional, irrevocable release of each Indemnified Person
hereunder from any and all liability arising out of such Claim.

Promptly upon receipt by an Indemnified Person of notice of any complaint or the
assertion or institution of any Claim with respect to which indemnification is
being sought hereunder, such Indemnified Person shall notify us in writing of
such complaint or of such assertion or institution but failure to so notify us
shall not relieve us from any obligation we may have hereunder, unless and only
to the extent that such failure results in the forfeiture by us of substantial
rights and defenses. If we so elect or are requested by such Indemnified Person,
we will assume the defense of such Claim, including the employment of counsel
reasonably satisfactory to such Indemnified Person and the payment of the fees
and expenses of such counsel. In the event, however, that legal counsel to such
Indemnified Person reasonably determines and provides written correspondence to
us, that having common counsel would present such counsel with a conflict of
interest or if the defendant in, or target of, any such Claim, includes an
Indemnified Person and us, and legal counsel to such Indemnified Person
reasonably concludes that there may be legal defenses available to it or other
Indemnified Persons different from or in addition to those available to us, then
such Indemnified Person may employ its own separate counsel to represent or
defend it in any such Claim and we shall pay the reasonable fees and expenses of
one such counsel. Notwithstanding anything herein to the contrary, if we fail
timely or diligently to defend, contest, or otherwise protect against any Claim,
the relevant Indemnified Party shall have the right, but not the obligation, to
defend, contest, compromise, settle, assert crossclaims, or counterclaims or
otherwise protect against the same, and shall be fully indemnified by us
therefor, including without limitation, for the reasonable fees and expenses of
its counsel and all amounts paid as a result of such Claim or the compromise or
settlement thereof. In any Claim in which we assume the defense, the Indemnified
Person shall have the right to participate in such Claim and to retain its own
counsel therefor at its own expense.

We agree that if any indemnity sought by an Indemnified Person hereunder is
unavailable for any reason then (whether or not a Placement Agent is the
Indemnified Person), we and the Placement Agent shall contribute to the Claim
for which such indemnity is held unavailable in such proportion as is
appropriate to reflect the relative benefits to us, on the one hand, and the
Placement Agent on the other, in connection with the Placement Agent’s
engagement referred to above, subject to the limitation that in no event shall
the amount of the Placement Agent’s contribution to such Claim exceed the amount
of fees (and not including any reimbursable expenses) actually received by such
Placement Agent from us pursuant to the Placement Agent’s engagement. We hereby
agree that the relative benefits to us, on the one hand, and the Placement Agent
on the other, with respect to the Placement Agent’s engagement shall be deemed
to be in the same proportion as (a) the total value paid or proposed to be paid
or received by us pursuant to the transaction (whether or not consummated) for
which the Placement Agent is engaged to render services bears to (b) the fee
paid or proposed to be paid (and not including any reimbursable expenses) to
such Placement Agent in connection with such engagement.

Our indemnity, reimbursement and contribution obligations under this agreement
shall be in addition to, and shall in no way limit or otherwise adversely affect
any rights that any Indemnified Party may have at law or at equity.

The validity and interpretation of this agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York
applicable to agreements made and to be fully performed therein (excluding the
conflicts of laws rules).

[Signature page follows]

 

A-2



--------------------------------------------------------------------------------

The provisions of this agreement shall remain in full force and effect following
the completion or termination of the Placement Agent’s engagement.

 

Very truly yours, Wireless Ronin Technologies, Inc. By:    

 

Name: Title:

 

Acknowledged and agreed: Roth Capital Partners, LLC By:    

 

Name: Title:

 

A-3